Citation Nr: 0014280	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of L4-L5 and L5-S1.

2.  Entitlement to service connection for the residuals of 
injury to the head, knees, hip, and legs.  

3.  Entitlement to service connection for a psychiatric 
disorder, claimed as a nervous condition.

4.  Entitlement to service connection for a disorder of the 
hands.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1956 
to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for the disabilities claimed by the veteran.  

The issue of entitlement to service connection for a disorder 
of the hands is the subject of a remand which follows the 
Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records have been destroyed 
by fire and are unavailable.  Searches for alternate service 
medical records have been unsuccessful.

3.  There is no competent medical evidence of any current 
disability of the knees, legs, hips, or head.

4.  The competent medical evidence of record reveals 
diagnoses of anxiety disorder and cognitive disorder.

5.  There is no medical opinion, or other competent evidence 
linking the veteran's current psychiatric disorders to the 
veteran's active military service or to any alleged head 
injury during service.   

6.  The competent medical evidence of record reveals a 
current diagnosis of degenerative disc disease of L4-L5 and 
L5-S1.

7.  A March 1962 private medical record reveals a diagnosis 
of degenerative disc disease of L4 and L5.  


CONCLUSIONS OF LAW

1.  The appellant has not presented well grounded claims for 
service connection for the residuals of injury to the head, 
knees, hip, and legs, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303(b) (1999).  

2.  The appellant has not presented well a grounded claim for 
service connection for a psychiatric disorder, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1999). 

3.  Degenerative disc disease of L4-L5 and L5-S1 was incurred 
in active military service.  38 U.S.C.A. §§ 101(16), 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Epps 
v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had an injury or the claim 
disorders during service; (2) whether he has any current 
disabilities; and, if so, (3) whether the current 
disabilities are etiologically related to active service.  
The Board concludes that medical evidence is needed to lend 
plausible support the second and third issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay evidence may be 
sufficient to support the first issue in this case, 
especially considering that the veteran's service medical 
records have been lost or destroyed.  Caluza, 7 Vet. App. at 
506; Layno, 6 Vet. App. at 469, citing Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 
619, 620 (1992).

The RO attempted on several occasions to retrieve the 
veteran's service medical records.  A February 1998 reply 
form the National Personnel Records Center (NPRC) indicated 
that the veteran's service medical records had been destroyed 
by fire.  The RO attempted to obtain alternate service 
medical records but the search was unsuccessful.  

VA has a heightened obligation to search for alternate 
medical records when service medical records are not 
available and must also provide an explanation to the veteran 
regarding VA's inability to obtain his service medical 
records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The veteran submitted a 1962 private hospital summary.  This 
record indicates that the veteran was 26 yeas old and was 
admitted with complaints of headaches, memory loss, attention 
span deficit, nervousness, and back pain.  The report noted a 
history of "open head injury with multiple laceration to the 
head, fractured right patella, right side weakness and . . . 
severe pain of the lumbar region.  All of which he received 
during an accident while a serviceman in Germany for U.S. 
Army."  Physical examination revealed limited range of 
motion of the neck, right leg and lumbar spine.  X-ray 
examination of the lumbar spine revealed "significant 
degeneration of L4 and L5."  EMG examination of the hands 
also revealed abnormality.  

II.  Head, Knees, Hip, and Legs

The veteran's claim is that he was stationed in Germany 
during military service, and that he was in a motor vehicle 
accident where he sustained injuries to his back, head, hips, 
knees, and legs.  

As noted above, there are no service medical records.  They 
have been destroyed by fire and are unavailable.  However, 
the Board will accept as fact that the veteran was injured in 
a motor vehicle accident during service.  "The appellant's 
evidentiary assertions must be accepted as true for the 
purpose of determining whether the claim is well grounded.  
Exceptions to this rule occur when the evidentiary assertion 
is inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion."   
Samuels v. West, 11 Vet. App. 433, 435 (1998).  Moreover, the 
1962 private hospital report corroborates the veteran's 
assertions of an inservice injury.  While this record was 
made approximately 3 years after service and relied upon the 
history provided by the veteran, the physical findings of the 
medical examination support the veteran's assertions of being 
injured.  

The RO has obtained the veteran's VA medical treatment 
records.  There is no indication in any of these records of 
the veteran receiving treatment for any head, knee, hip, 
and/or leg disorders.  In February 1998 a VA examination of 
the veteran was conducted.  On general medical examination 
the veteran complained of headaches.  However, there is no 
objective medical evidence showing treatment for headaches.  
Orthopedic examination revealed that the veteran had "full 
range of motion in hips, knees and ankles bilaterally."  

The Board understands the difficulty in substantiating the 
veteran's claim.  The lack of service medical records is a 
considerable burden to overcome.  However, the Board accepts 
as fact that the veteran was injured in a motor vehicle 
accident during service, but the veteran's claims fail for 
another reason.  That is, there is no competent medical 
evidence of any current residual disability from the 
inservice injury to the head, knees, hip, and legs.  The 
veteran has not submitted any evidence to show that he has 
these current disabilities and the VA examination report and 
treatment records are negative for any such disabilities.  

With no current disability the veteran does not meet the 
first element required for the claims to be well grounded.  
See Caluza, 7 Vet. App. at 506.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. § 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims are well grounded, they must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  The Board has noted the comment of the veteran's 
accredited representative regarding a remand for development 
when the claim is not well grounded.  However, the United 
States Court of Appeals for Veterans Claims has held that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).


III.  Psychiatric Disorder / Nervous Condition

The veteran alleges that he developed a psychiatric disorder 
as a result of injury during his inservice motor vehicle 
accident.  

The 1962 private hospital summary indicates that the veteran 
was 26 years old and was admitted with complaints of 
headaches, memory loss, attention span deficit, nervousness, 
and back pain.  The report noted a history of "open head 
injury with multiple laceration to the head, fractured right 
patella, right side weakness and . . . severe pain of the 
lumbar region.  All of which he received during an accident 
while a serviceman in Germany for U.S. Army."  

VA treatment records show treatment for anxiety in 1997 at a 
VA mental hygiene clinic (MHC).  In conjunction with the 
veteran's claim a series of VA psychiatric examinations of 
the veteran were conducted. 

In November 1997 VA psychological testing of the veteran was 
conducted.  The veteran was initially alert and oriented; 
however, by the time of the second test session he was not 
oriented to date or day of the week.  Cognitive test results 
revealed poor effort but some cognitive deficit.  The 
diagnosis was anxiety disorder and to "rule out dementia vs. 
effects of anxiety and depression."  

In January 1998 more cognitive testing was conducted of the 
veteran was conducted by VA.  Again testing revealed 
cognitive and memory impairment.  The examiner stated that 
"he appears to have organically-based cognitive / memory 
deficits related to an unknown etiology (EEG studies show 
neuronal dysfunction)."  

In February 1998 a VA psychiatric examination of the veteran 
was conducted.  The veteran reported "when I'd get nervous, 
I'd shake, sweat, loose concentration every time I start to 
do any work or anything around the house."  The veteran 
reported his last employment was in 1997 as a machine 
operator but that he left after 8 years because of poor 
memory and concentration.  Mental status examination revealed 
that the veteran was 61 years old.  His mood and affect were 
anxious.  Memory and concentration were poor.  Psychological 
testing was ordered.  After reviewing the test results the 
psychiatrist's diagnosis was "dementia not otherwise 
specified, possibly of the Alzheimer's' type.  Adjustment 
disorder with anxious mood."  

The February 1998 report of psychological testing is of 
record.  The veteran was cooperative and put forth good 
effort on testing.  He reported memory and concentration 
difficulty such as misplacing objects and forgetting people's 
names.  Testing revealed severe deficits in information 
processing speed, delayed recall of verbal stimuli and 
abstract conceptualization.  When questioned about the onset 
of symptoms the veteran, with corroboration from his 
daughter, indicated a slow onset and progression of memory 
and concentration problems over the last 5 years.  The 
psychologist's opinion was that the "emotional complaints 
are most likely secondary to his significant cognitive 
deficits, such that when these deficits interfere with his 
daily functioning, he becomes anxious and frustrated."  The 
testing psychologist's diagnosis included "rule out dementia 
of the Alzheimer's' type, with early onset."

The evidence of record reveals that the veteran has a current 
psychiatric disability.  He suffers from dementia (cognitive 
and memory impairment) and anxiety.  The evidence of record 
reveals that the veteran's anxiety manifests when he becomes 
frustrated from the cognitive impairment impacting his 
ability to function.  The Board also recognizes that the 
veteran was injured in a motor vehicle accident during 
service.  However, there is no medical evidence which links 
the veteran's current psychiatric impairments to his military 
service.  The evidence of record reveals a recent and gradual 
onset of symptoms in the last 5 years.  The current diagnoses 
strongly suspect an early onset of Alzheimer's type dementia.  
All of the psychiatric examinations of record note the 
veteran's inservice injury, including head injury, but there 
is no medical opinion linking the current symptoms to that 
remote inservice injury.  

The veteran fails to show the required nexus between his 
current disabilities and any in-service disease or injury he 
incurred.  See Caluza, 7 Vet. App. at 506. There is no 
medical evidence establishing a link to the veteran's active 
military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1999).

The veteran does not meet the third element required for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).  "A claim for a disability cannot be 
well grounded unless there is a medical opinion that links 
the current disability to the appellant's term of service.  
In the usual case this nexus would consist of a medical 
diagnosis of a current disability that 'looks backward' to an 
in-service disease or injury and links the two."  Martin v. 
Gober, 10 Vet. App. 394 (1997); Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).

IV.  Back Disorder

The veteran also claims that he incurred a back disorder as a 
result of his injury during military service.  Again we note 
that the veteran's service medical records have been 
destroyed by fire and are unavailable.  

The veteran submitted a 1962 private hospital summary.  This 
record indicates that the veteran was 26 years old and was 
admitted with complaints that included back pain.  The report 
noted a history of "open head injury with multiple 
laceration to the head, fractured right patella, right side 
weakness and . . . severe pain of the lumbar region . . . 
.All of which he received during an accident while a 
serviceman in Germany for U.S. Army."  Physical examination 
revealed limited range of motion of the neck, right leg and 
lumbar spine.  X-ray examination of the lumbar spine revealed 
"significant degeneration of L4 and L5, and possible old 
hairline fracture."  EMG examination of the hands revealed 
abnormality.  

In February 1998 a VA orthopedic examination of the veteran 
was conducted.  The veteran complained of low back pain which 
radiated down his legs.  Range of motion testing of the 
lumbar spine revealed limitation of motion of the lumbar 
spine.  Physical examination also revealed tenderness over 
the spinous process of L5.  X-ray examination revealed 
degenerative disc disease at L4-L5 and L5-S1.  

The Board understands the reasoning of the RO in denying 
entitlement to service connection for a low back disorder.  
There is no evidence of a back disorder during service and 
the 1962 private hospital report was made 3 years after 
service and was based on the history provided by the veteran.  
However, the Board has evaluated this evidence slightly 
differently.  

It is true that there is no evidence of a back disorder 
during service.  However, this lack of evidence results from 
the veteran's service medical records being destroyed by fire 
while they were in the custody of the government which is 
something that he could not control.  The veteran asserts 
that his back was injured during a motor vehicle accident 
during service.  His statements are competent to establish 
the occurrence of an injury during service, especially 
considering that the veteran's service medical records have 
been lost or destroyed.  Caluza, 7 Vet. App. at 506; Layno, 6 
Vet. App. at 469, citing Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The 1962 private hospital report was indeed based solely on 
the history provided by the veteran.  That alone would not be 
enough to render the evidence competent with respect to the 
veteran's medical.  Bare transcription of medical history 
provided by the veteran by a physician does not transform 
such evidence into competent medical evidence for the 
purposes of establishing a well grounded claim.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  However, the objective 
evidence provided on this examination report is compelling.  
The evidence shows that the veteran was 26 years old and that 
x-ray examination of the lumbar spine revealed "significant 
degeneration of L4 and L5, and possible old hairline 
fracture."  The Board notes that it would be very unusual 
for a 26 year old man to have such significant degenerative 
disc disease at such a young age in the absence of some 
trauma.  The existence of a possible old hairline fracture in 
the same area of the spine helps to confirm that such trauma 
occurred.  While it is possible that the trauma could have 
occurred in the 3 years prior, which would be after the 
veteran separated from service, the Board finds this highly 
unlikely due to the degree which the fracture had apparently 
healed.  The recent VA orthopedic examination confirms that 
the veteran has degenerative disc disease at the same levels 
of the spine, L4-L5 and L5-S1.  When viewed in this manner 
the Board finds the total evidence of record to support the 
veteran's contentions with respect to this issue.  Therefore, 
the evidence of record supports a grant of service connection 
for degenerative disc disease of L4-L5 and L5-S1


V.  Conclusion

For the reasons stated above, the veteran's claims for 
service connection for a psychiatric disorder and the 
residuals of injury to the head, knees, hip, and legs are not 
well grounded.  Where a claim is not well grounded, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because they are not well-grounded, the veteran's claim for 
service connection for the residuals of injury to the head, 
knees, hip, and legs are denied.

Because it is not well-grounded, the veteran claim for 
service connection for a psychiatric disorder is denied.

Service connection for degenerative disc disease of L4-L5 and 
L5-S1 is granted.  


REMAND

The veteran's claim also included a claim for service 
connection for disorder of the hands.  The 1962 private 
hospital record documents EMG abnormality involving the 
veteran's hands.  However, the 1998 VA orthopedic examination 
is inadequate.  The veteran's hands were not examined.  
Another VA examination of the veteran's hands is required to 
remedy the deficiency.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  

At this point the Board has not determined whether the 
veteran's claim for service connection for a disorder of the 
hands is well grounded.  That determination cannot yet be 
made because the veteran's application is incomplete because 
of the inadequate VA examination.  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing by 
scheduling the veteran for another VA disability compensation 
examination.  The case is REMANDED to the RO for the 
following development:

1.  The veteran should be accorded a VA 
examination of the hands and cervical 
spine.  The report of examination should 
include a detailed account of all 
manifestations of the disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to specifically review the March 
1962 private medical report from South 
Washington County Hospital.  The examiner 
is requested to offer and opinion as to 
whether any current hand and/or neck 
disability is related to those noted in 
the 1962 medical report.  The examiner is 
also requested to note if a cervical spine 
disorder is present and if any neurologic 
deficits in the veteran's hands, if found, 
are related to such a disorder.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner prior.  The physician should 
provide complete rationale for all 
conclusions reached.

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  Subsequently, the RO should consider 
the issue of service connection for a 
disorder of the hands on appeal.  In this 
regard, the RO should give full 
consideration to whether the claim is 
well grounded.  If the medical evidence 
of record supports the existence of a 
cervical spine disorder, and a 
relationship to the claimed hand 
disorder, the RO should also adjudicate 
that issue.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving service 
connection for a disorder of the hands will be postponed 
until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 


